Title: To James Madison from Richard Soderstrom, 13 September 1806
From: Soderstrom, Richard
To: Madison, James



Sir
Philadelphia Septr. 13th. 1806.

Inclosed I have the Honor to forward you Copy of a Note to me, (in conformaty to His Swedish Majestys order) from His Swedish Majesty’s Grand Marshall of the Kingdom of Sweden, which I have direction to communicate to this Government as soon as I received same.  I have also directions to make it known to the Merchants and traders of the United States, and have therefore translated same and order’d same to be printed in the Several news papers In the U: S:. Trusting that such Notice will be taken of this information that unnecessary troubles will be Avoided.  I am sorry this document did not reach me sooner, But I hope no inconvenience will have arisen to any Vessels from the United States from the delay.  With sentiments of great respect I have the Honor to assure you I am Sir Your most Obd. Hble: Servt:

Richd: Soderstrom

